Citation Nr: 0819001	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  98-00 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to increased ratings for left ankle 
arthritis, currently assigned initial staged ratings of 10 
percent prior to January 27, 1998, and 30 percent from 
January 27, 1998.

2.  Entitlement to increased ratings for eczema, tinea 
versicolor, and tinea pedis, currently assigned initial 
staged ratings of 10 percent prior to February 6, 2007, and 
30 percent from February 6, 2007.

3.  Entitlement to a compensable rating for a right ring 
finger scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1987 to February 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1996 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which, in 
pertinent part, granted service connection for the 
disabilities at issue and assigned initial ratings.  A March 
2002 rating decision increased two of those ratings (left 
ankle arthritis and skin disorder).  In February 2003 the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
June 2003, the Board remanded the case for additional 
development.  A May 2004 rating action further increased the 
left ankle arthritis rating, and an August 2007 rating action 
increased the rating of the service connected skin disorder.

The Board's remand noted that the March 2002 rating decision 
also granted service connection for left peroneal nerve 
damage, rated noncompensable, as secondary to the service-
connected left ankle arthritis.  The Board noted that the 
veteran had expressed disagreement with the noncompensable 
rating, and instructed the RO to issue a statement of the 
case (SOC) on that issue.  In June 2004, the RO issued a SOC 
that included an increase of the rating of the left peroneal 
nerve disability to 10 percent from February 24, 2004.  The 
veteran was advised that he had 60 days in which to perfect 
his appeal of the rating issue.  In June 2004, he submitted a 
statement expressing that he believed the 10 percent raring 
should be assigned prior to February 24, 2004.  The RO 
treated this statement as a notice of disagreement with the 
effective date of the increase, and issued a SOC on that 
issue in April 2006.  The veteran was advised that he had 60 
days in which to perfect his appeal of the issue.  He did not 
submit a substantive appeal following issuance of either the 
June 2004 SOC or the April 2006 SOC.  Thus, he has not 
perfected an appeal in the matters of the ratings/effective 
date for increased rating for left peroneal nerve disability, 
and these matters are not before the Board.  See 38 U.S.C.A. 
§ 7105(a).

The issue of entitlement to increased ratings for eczema, 
tinea versicolor, and tinea pedis, is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if any action is required on 
his part.


FINDINGS OF FACT

1.  Prior to January 27, 1998, the veteran's left ankle 
arthritis was manifested by no more than moderate limitation 
of ankle motion.

2.  Since January 27, 1998, the veteran's left ankle 
arthritis disability is not shown to have been manifested by 
nonunion of the tibia and fibula with loose motion requiring 
brace, or by ankylosis of the ankle.

3.  The veteran's right ring finger scar is not painful on 
examination, and he has full range of motion of the finger 
and full grip strength of the hand; there is decreased 
sensation to light touch and pinprick on the palmar aspect of 
the right ring finger, distal to the surgical scar; as a 
result, the veteran is "limited in performing frequent 
fingering." 


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left ankle arthritis 
is not warranted prior to January 27, 1998.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes (Codes) 5262, 5271 (2007).

2.  A rating in excess of 30 percent for left ankle arthritis 
is not warranted from January 27, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5262, 5270 
(2007).
3.  A compensable rating is not warranted for the veteran's 
right ring finger scar.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Code 5227 (2002); 38 C.F.R. §§ 3.321(b), 
4.40, 4.45, 4.71a, Codes 5230, 8516 (2007); 38 C.F.R. §4.118, 
Codes 7801-7805 (2002 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal stems from the initial ratings assigned with 
grants of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  December 2001 and November 2007 letters provided 
certain essential notice regarding the veteran's and VA's 
evidence development obligations, and advised the veteran of 
what evidence was still needed.  An October 1997 SOC and 
subsequent supplemental SOCs (SSOCs) notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claims, in essence 
proper notice on the downstream issues of increased initial 
ratings, and readjudicated the matters after notice and 
development were complete.  See August 2007 SSOC.  The 
veteran has received all critical notice, and has had ample 
opportunity to respond/supplement the record after notice was 
given; he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.  See Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO arranged for the veteran 
to be examined by VA on multiple occasions.  He has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.  Factual Background

On VA examination in June 1996, the veteran complained of 
occasional numbness and tingling in the dorsal aspect of his 
left foot.  Range of motion of the left ankle was "limited 
only on dorsiflexion which is 7/10."  X-ray showed a solidly 
united fracture in the distal tibial diaphysis, with no 
significant angular deformity at the fracture site.  

On VA examination on January 27, 1998, there was no swelling 
or deformity of the left ankle.  There were zero degrees of 
dorsiflexion and 20 degrees of plantar flexion noted.  The 
motions were not painful, and there was no decrease in the 
ranges of motion with repetition.  The veteran walked without 
any support and without an antalgic gait.  

The veteran reported a history of a knife laceration of the 
right ring finder in service.  The resultant scar was 
currently asymptomatic, although he did complain of 
sensitivity and numbness of the skin of the finger distal to 
the scar.  Examination of the right ring finger noted an ill-
defined, 12 millimeter, slightly curved scar on the palmar 
aspect of the proximal interphalangeal joint.  The examiner 
stated that the finger appears normal and there is no 
cosmetic disfiguration.

On VA examination in February 2004, the veteran was able to 
walk on his heels and toes without difficulty.  There was no 
evidence of swelling or effusion of the left ankle.  Ankle 
motion was noted as extension to 20 degrees and plantar 
flexion to 60 degrees.  The examiner described the peroneal 
nerve injury associated with the veteran's surgical 
treatment, and stated that he had a very definite disability 
related to the condition of his ankle, including functional 
impairment in association with activities involving simply 
standing and walking.  X-rays showed old healed fracture of 
the distal one-third of the tibia and fibula, and 
degenerative changes at medial aspect of the ankle.

The veteran reported numbness to sensation to touch on the 
right ring finger.  The examiner noted a findable but hard to 
see two centimeter, slightly curved scar perpendicular to the 
middle proximal phalanx of the right ring finger.  The 
veteran had excellent deep sensation with pin prick, and no 
numbness of the pad.  The examiner noted that there was no 
way to measure the veteran's subjective report of numbness to 
the touch, but that it was "a little strange that a digital 
nerve has persistent numbness 11 years after such a clean cut 
and such a clean scar.  The scar is nontender, 
nondisfiguring, nonimpairing."  The examiner could "see no 
significant impairment related to the veteran's "subjective 
numbness."

VA examination in February 2007 found no indication of 
deformity, swelling, effusion, or articular crepitation of 
the left ankle.  Ranges of motion of the left ankle were 10 
degrees of extension (with knee extended); 25 degrees of 
extension (with knee flexed); and 60 degrees of plantar 
flexion.  X-rays showed minimal, early, anterior, marginal 
degenerative changes suggesting early degenerative arthritis.  
The examiner described definite disability related to the 
condition of the ankle, including functional impairment in 
relation to any activities that would involve prolonged 
standing, even walking.  However, he noted that the veteran 
played golf and worked out on a stationary bicycle.
On May 2007 VA examination, the veteran reported constant 
numbness and tingling of the palmar and lateral aspects of 
the right ring finger distal to laceration, with loss of 
sensation.  He also reported occasional soreness and pain in 
the area.  Examination showed a well-healed, barely visible, 
hypopigmented, level, linear scar measuring 1.2 by 0.1 
centimeters, on the palmar aspect of the mid right ring 
finger, without tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid, hyper 
pigmentation, abnormal texture, or limitation of motion.  The 
veteran was able to tie shoelaces, fasten buttons, and pick 
up a piece of paper and tear it with both hands without 
difficulty.  He had intact finger approximation.  Hand grip 
and strength were normal.  The distance between the tip of 
the thumb and the index, long, ring, and little finger joints 
was zero centimeters, as was the distance between the thumb 
pad and the finger joints.  Examination of ring finger joints 
found no heat, redness, swelling, effusion, drainage, or 
abnormal movement.  Ranges of finger motion were within 
normal limits.  Neurological examination revealed decreased 
sensation to light touch and pinprick on the palmar aspect of 
the right ring finger, distal to the surgical scar.  The 
examiner stated that as a result the veteran was "limited in 
performing frequent fingering."

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In a case such as this involving the initial rating 
assigned following a grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations applies, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40.  Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims. 


Left Ankle Arthritis 

Service connection for left ankle arthritis was granted in 
August 1996.  A 10 percent rating was assigned from March 1, 
1996.  The veteran disagreed with the rating, and a March 
2002 rating decision increased the rating to 20 percent, 
effective January 27, 1998.  A May 2004 rating action further 
increased the rating to 30 percent, also from January 27, 
1998.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Code 5003.

The veteran's left ankle disability was initially rated under 
Code 5271, which provides a 10 percent rating where there is 
moderate limitation of ankle motion and a (maximum) 20 
percent rating where there is marked limitation of ankle 
motion.  Normal ranges of ankle motions are 0 to 20 degrees 
for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The RO has subsequently rated the  left ankle disability 
under 38 C.F.R. § 4.71a,  Code 5262 (for impairment of the 
tibia and fibula).  Under this code, nonunion of the tibia 
and fibula with loose motion, requiring a brace, is rated 40 
percent.  Malunion of these bones, with marked knee or ankle 
disability, is rated 30 percent disabling.  With moderate 
knee or ankle disability, a 20 percent rating is assigned, 
and, with slight knee or ankle disability, a 10 percent 
rating is assigned.




Prior to January 27, 1998

The June 1996 examination results showed findings consistent 
with at most moderate limitation of ankle motion.  There was 
no showing of malunion of the bones with moderate or marked 
ankle disability to support a higher rating under Code 5262.  

From January 27, 1998

The 30 percent rating assigned to the veteran's left ankle 
disability since January 27, 1998, exceeds the maximum 
available based on limitation of motion.  As the left ankle 
disability is now rated 30 percent, the focus is on Codes 
that provide for ratings in excess of 30 percent for ankle 
disability.  

The current 30 percent rating is warranted for malunion of 
the tibia and fibula with marked knee or ankle disability.  A 
40 percent rating is warranted for nonunion with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

A 40 percent evaluation is warranted for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Code 5270.

The record does not show any of the pathology which would 
warrant a rating in excess of 30 percent for tibia/fibula or 
ankle disability. i.e., nonunion of the fracture with loose 
motion, or ankylosis of the ankle.  The fracture has been 
shown to be well-healed, and significant ankle ranges of 
motion have been demonstrated on all examinations.

While the rating of the veteran's service connected left 
peroneal nerve disability is not currently before the Board, 
it is relevant to note that a combined left lower extremity 
rating of 40 percent has been in effect since February 24, 
2004, based on the 30 percent for arthritis of the left 
ankle, and 10 percent for the left peroneal nerve disability.  
The "amputation rule", set forth in 38 C.F.R. § 4.68, 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  
Amputation of the lower level of the leg, permitting 
prosthesis, warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a. Diagnostic Code 5165 (2007).

Accordingly, the preponderance of the evidence is against 
this claim, and it must be denied. 

Right Ring Finger Scar

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including scars, were amended.  
These changes became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2007)).  The Board will also consider the pre-amended 
Codes 7801, 7802, 7803, and 7804, as applicable.

Under the prior criteria, a 10 percent rating was warranted 
under Code 7804 for superficial scars that were tender and 
painful on objective demonstration.  A 10 percent evaluation 
was also warranted under Code 7803 for superficial scars that 
were poorly nourished with repeated ulceration.  All other 
scars were rated based on the limitation of the part affected 
under Code 7805.

The current criteria for a 10 percent rating for a scar are: 
a superficial scar, which is painful on examination (Code 
7804); a superficial, unstable scar, that is, one where, for 
any reason, there is frequent loss of covering of skin over 
the scar (Code 7803); or a scar, other than on the head, 
face, or neck, that is superficial and involves an area or 
areas of 144 square inches or greater (Code 7802).  The 
criteria for a 10 percent rating for a deep scar or one that 
causes limited motion, other than on the head, face, or neck, 
require a scar that involves area or areas of 6 square inches 
or greater. (Code 7801).  Under Code 7805, which remained 
unchanged under the new version of 38 C.F.R. § 4.118, scars 
(not otherwise specified) are rated based on limitation of 
function of the part affected.

In light of the evidence of record, namely that the veteran's 
scar had no pain on objective demonstration or examination; 
is not poorly nourished with repeated ulceration or 
frequently lost covering of skin; and involves an area less 
than 6 square inches; the veteran's scar of the right ring 
finger does not warrant a compensable rating under the scar 
rating criteria.  38 C.F.R., § 4.118, Codes 7801, 7802, 7803, 
7804 (prior and revised criteria).

Limitation of motion of the ring finger is rated under 38 
C.F.R. §4.71a, Code 5230.  During the pendency of this 
appeal, VA issued new regulations for evaluating ankylosis or 
limitation of motion of single or multiple digits of one 
hand, effective August 26, 2002.

Under the criteria in effect prior to August 26, 2002 (prior 
criteria), 38 C.F.R. § 4.71a, Code 5227 (2002) provided a 0 
percent rating for ankylosis of any finger other than the 
thumb, index, or middle.  "Ankylosis" means immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Dorland's Illustrated Medical Dictionary 
(Dorland's) 86 (24th ed., 1994).

Under the criteria in effect since August 26, 2002 (revised 
criteria), 38 C.F.R. § 4.71a, Code 5230 (2007) provides a 0 
percent rating for any limitation of motion of the ring or 
little finger.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regardless of which pertinent criteria are applied, a 
compensable rating is not warranted for the veteran's right 
rig finger scar.

The Board has considered whether an increased disability 
rating is warranted for the veteran's disability based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca. However, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Here, the 0 percent rating assigned is the only 
(and therefore maximum) rating provided for limitation of 
right ring finger motion.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.

The Board also considered the veteran's disability under 38 
C.F.R. § 4.124a for neurological impairment.  The medical 
evidence of record, including the May 2007 VA examination, 
demonstrates that there is no motor strength impairment or 
grip limitations attributed to the ring finger scar, and the 
veteran is able to open and close his hand.  Since the VA 
examinations did not note any atrophy in the right hand, an 
inability to spread his ring and little finger, an inability 
to adduct the thumb, or weakened wrist flexion, a compensable 
rating under Code 8516 (for incomplete or complete paralysis 
of the ulnar nerve) is not warranted. 

At no time since the effective date of service connection, 
March 1, 1996, has the veteran's disability met or nearly 
approximated the criteria for a compensable disability 
rating, and staged ratings are not for application.  See 
Fenderson, supra.

The preponderance of the evidence is against the assignment 
of a compensable rating; there is no doubt to be resolved (in 
the veteran's favor).  Hence, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

An increase in the ratings for left ankle arthritis, 
currently assigned staged ratings of 10 percent prior to 
January 27, 1998, and 30 percent from that date, is denied.

A compensable rating for a right ring finger scar is denied.




REMAND

The veteran seeks increased ratings for his service connected 
skin disorder, eczema, tinea versicolor, and tinea pedis, 
currently assigned initial staged ratings of 10 percent prior 
to February 6, 2007, and 30 percent from February 6, 2007.

A VA examination in February 2004 showed mild diffuse very 
light nondisfiguring, nonimpairing tinea versicolor and 
nummular eczema.  Its cumulative full coverage was 
approximately two percent of the veteran's body area.  The 
examiner stated that "from an objective standpoint, as an 
observer", the veteran's skin looks normal and smooth, with 
some very slight areas that are dryer than others.  
Examination of the feet did not show any active tinea pedis.

A private physician's report completed several days later in 
February 2004 notes the veteran was seen for "management of 
a persistent rash."  The physician described scattered oval 
two to four millimeter white macules on the upper back, right 
flank, and upper arms.  He also noted geometric hypopigmented 
patches on the veteran's neck.  The diagnosis was tinea 
versicolor, moderate, affecting approximately forty to fifty 
percent body surface area.

Given the wide disparity between the descriptions of the 
veteran's skin disability on the VA examination and in the 
private physician's report (which were completed within days 
of each other in February 2004), the Board is of the opinion 
that that further development of the evidence in this matter 
is necessary.  As the private provider indicated that the 
veteran was being treated, there is notice of outstanding 
pertinent evidence which must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all providers of treatment or 
evaluation he received for skin 
disability from March 1996 to date, and 
to provide releases for records of any 
private treatment he received during that 
time.  In conjunction with this 
development he must be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should secure complete copies of all 
records of such treatment or evaluation 
from all sources identified.  The RO must 
specifically secure copies of the 
complete records of any skin treatment or 
evaluation the veteran received from 
Brian Streams, M.D.

2.  The RO should then readjudicate the 
matter of the ratings for eczema, tinea 
versicolor, and tinea pedis, currently 
assigned initial staged ratings of 10 
percent prior to February 6, 2007, and 30 
percent from February 6, 2007.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate SSOC and give the 
appellant and his representative ample 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


